Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 31, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149243(59)                                                                                           Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  DIRECTOR, WORKERS’ COMPENSATION                                                                   Bridget M. McCormack
  AGENCY,                                                                                                 David F. Viviano
            Plaintiff,                                                                                Richard H. Bernstein,
                                                                                                                      Justices
  v                                                                 SC: 149243
                                                                    COA: 311184
                                                                    Ingham CC: 07-001035-CZ
  MacDONALD’S INDUSTRIAL PRODUCTS,
  INC., and CREDITOR TRUST AND SECURITY
  AGREEMENT OF MacDONALD’S
  INDUSTRIAL PRODUCTS, INC.,
              Defendants.

  _________________________________________/
  THOMAS E. WOODS,
            Receiver-Appellant,
  v
  CITY OF KENTWOOD and KENT COUNTY,
            Intervenors-Appellees,
  and
  BUIST ELECTRIC, INC., DYKEMA
  EXCAVATORS, INC., FLOW AUTOMATION
  SYSTEMS CORP, GENERAL MOTORS CORP,
  LEAR CORP, DEPARTMENT OF
  ENVIRONMENTAL QUALITY, and
  DEPARTMENT OF TREASURY,
            Intervenors.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 28,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 31, 2015
         p0323
                                                                               Clerk